Citation Nr: 0801776	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO. 05-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a stroke.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945. From November 29, 1944 through May 7, 1945, he was a 
prisoner of war of the German government. His awards and 
decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for the residuals of a stroke. Because VA's duty to assist 
the veteran in the development of the claim has not bee 
satisfied, the Board must remand the claim. 

In October 2003, the veteran was admitted to Stanford 
Hospital and Clinics for complaints of numbness of the right 
lower face, listing to the right when he walked, and slurred 
speech. Following workup, including an MRI, carotid 
ultrasound, and head CT, the diagnosis was a probable small 
right brain stem stroke.

In March 2005, the veteran underwent a VA neurologic 
examination to determine the nature and etiology of his 
stroke, as well as the extent of the resulting impairment. 
The claims file was not made available to the examiner for 
review; and the examiner noted that in the absence of imaging 
studies, it was difficult to ascertain the precise nature of 
the stroke.

In its March 2005 rating action, the RO granted the veteran's 
claim of service connection for the residuals of a stroke and 
assigned a 10 percent rating, effective October 7, 2004. The 
veteran disagreed with that rating, and this appeal ensued.

The RO's March 2005 rating action was an initial rating 
award. When an initial rating award is at issue, a practice 
known as "staged" ratings may apply. That is, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found. Fenderson 
v. West, 12 Vet. App. 119 (1999). 

In January 2006, the veteran had a hearing at the RO before a 
Decision Review Officer. He testified that the service-
connected residuals of a stroke consisted primarily of 
imbalance, right leg weakness, dragging his right leg when he 
walked, dysarthria; and tingling in his lips. The veteran 
further testified that the report of the March 2005 VA 
examination did not adequately reflect the symptomatlogy he 
had reported to the examiner, specifically his problems with 
balance. Therefore, the Decision Review Officer indicated 
that she would request a second examination with a different 
examiner. She noted, however, that a different examiner could 
not be guaranteed.

In January 2006, the Decision Review Officer requested that 
the veteran be scheduled for a second VA neurologic 
examination to determine the extent of the service-connected 
residuals of the veteran's stroke. The request noted that 
during the March 2005 VA examination, the veteran's claims 
folder had not been made available to the examiner for 
review. In this regard, the examiner was referred to the 
October 2003 summary from Stanford Hospital. The request also 
noted that some of the symptoms reported to the March 2005 VA 
examiner had not been properly documented in the examination 
report. 

The request indicated that the veteran's claims file was 
being sent for review by the examiner. In February 2006, the 
veteran underwent a VA neurologic examination by the same 
examiner who had examined him in March 2005. The examiner 
recorded the veteran's complaints regarding his problems with 
balance. However, despite the very specific references in the 
examination request, the claims file was not made available 
to the examiner for review in association with that 
examination. 

In April 2006, the RO confirmed and continued the initial 10 
percent rating for the service connected residuals of the 
veteran's stroke. Thereafter, the veteran's claims file was 
transferred to the Board for further appellate action.
As part of its duty to assist claimants for benefits, VA is 
obligated to perform appropriate medical inquiry. See 
generally Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the duty to assist pertains to medical examinations, VA 
must ensure that such medical inquiry is conducted with a 
review of all relevant information of record as found in the 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

The Board cannot determine based on this record whether the 
failure to review the claims file was prejudicial in the 
resolving the issue of an increased initial rating for the 
residuals of a stroke. See, generally, VAOPGCPREC 20-95. 
Stegall v. West, 11 Vet. App. 268, 271 (1998). A review of 
the claims file would not only inform the examiner of the 
site of the stroke but of the veteran's initial complaints 
and the findings associated with that stroke. Such 
information could then focus or otherwise affect the conduct 
of the examination.  

Therefore, additional development of the record is warranted 
prior to further consideration by the Board. Accordingly, the 
case is REMANDED for the following action:

1. Schedule the veteran for a neurologic 
examination by an appropriately qualified 
physician to determine the extent of 
impairment attributable to the veteran's 
service-connected residuals of a stroke. 
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

The examiner must identify the service-
connected residuals of the veteran's 
stroke and the extent of impairment 
attributable to those residuals. In so 
doing, the examiner must state the 
medical basis or bases for his or her 
opinion. 

2. When all of the actions requested in 
part 1 have been completed, undertake any 
other necessary development, if deemed 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for the veteran's service-connected 
residuals of a stroke. In so doing, 
consider the possibility of staged 
ratings noted in Fenderson.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 



By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. However, the RO, 
the VA Medical Center, and the veteran are advised that the 
Board is obligated, by law, to ensure that agencies of 
original jurisdiction for VA benefits comply with its 
directives. Such compliance is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Failing such compliance, an 
additional remand of this matter will be forthcoming. Stegall 
at 71.

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



